United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1474
                                   ___________

James A. Washington,                *
                                    *
             Appellee,              *
                                    * Appeal from the United States
       v.                           * District Court for the
                                    * District of Nebraska.
First Data Resources, Inc.,         *
                                    * [UNPUBLISHED]
             Appellant,             *
                                    *
Timothy Rosenthal; Theodore         *
Henkenius; Ronald Doty; Pamela      *
S. Wallman; Dianne M. Blum,         *
                                    *
             Defendants.            *
                               ___________

                          Submitted: June 29, 2001
                              Filed: July 9, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.


      James A. Washington sued his former employer, First Data Resources, Inc. (First
Data), asserting, inter alia, claims under the Family Medical Leave Act, 29 U.S.C.
§§ 2601-2654. The district court1 granted summary judgment to First Data, and
Washington appealed. In this related appeal, First Data challenges the district court’s
denial of its motion to correct the judgment to include an amount for sanctions against
Washington. We find no abuse of discretion, as First Data can move the district court
for the proposed correction following our disposition of Washington’s summary
judgment appeal. See Panama Processes, S.A. v. Cities Serv. Co., 789 F.2d 991, 993-
94 (2d Cir. 1986). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
                                          -2-